Title: To Benjamin Franklin from Jacques-Donatien Le Ray de Chaumont, 19 June 1780
From: Chaumont, Jacques-Donatien Le Ray de
To: Franklin, Benjamin


Monsieur,
Passi ce 19 Juin 1780
J’ay L’honneur de Remettre a vostre Excellence unne Lettre en datte du 14 de ce mois de M de Montplaisir un des Correspondants a L’orient que J’ay Chargé de La Suitte de L’Expedition de L’Escadre Qui etoit Sous les ordres du Commodore paul Jones, vous verrez dans La Susditte Lettre Ce que vous avez deja pu apprendre par ailleurs, que Mr. lée qui a été un de vos Confreres Lors de L’alliance de L’amerique avec la france, encourage publiquement par Son approbation la Conduite très Reprehensible des Equipages de la fregatte L’alliance. Il n’a fallu qu’un fou Comme Lord gordon en angleterre, pour y exciter la plus honteuse de touttes les Seditions, et L’exemple encouragé de L’equipage de L’alliance par un homme du Caractere de M. Lée est Capable de faire unne tres grande impression dans un port du Roy. Vous Seriez au desespoir, Monsieur le Docteur, qu’un peu de Negligence a arrester La Cause du Soulevement de L’Equipage de L’alliance occasionat des Punitions Rigoureuses Contre Cet Equipage tandis qu’ils paraissent se Laisser aller aux suggestions de vostre ancien Confrere et Du Soit disant Commodore Guillon au Cordon Rouge. Permettez moy de vous proposer de Communiquer a M. le Comte de vergennes La Susditte Lettre de M. de Montplaisir qui est un Negotiant Sage et Moderé et incapable de faire un faux Rapport. Peutestre Ce Ministre Jugera t’il apropos de proposer a Ces Messieurs de S’eloigner du port de L’orient du moins tant que L’alliance y Sera dans la Radde.
Je Suis avec Respect Monsieur vostre tres humble et tres obeissant serv
Leray DE Chaumont
M franklin
 
Notation: Le Ray de Chaumont 19. June 80.
